January 26, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                                 JOHN DOE, Appellant

NO. 14-11-00093-CV                        V.

   ROMAN CATHOLIC ARCHDIOCESE OF GALVESTON-HOUSTON BY AND
     THROUGH DANIEL CARDINAL DINARDO, HIS PREDECESSORS AND
   SUCCESSORS, AS BISHOP OF THE ROMAN CATHOLIC ARCHDIOCESE OF
    GALVESTON-HOUSTON AND REVEREND TERRY BRINKMAN, Appellees
                        ____________________



       This cause, an appeal from the judgment in favor of appellees, the Roman Catholic
Archdiocese of Galveston-Houston by and through Daniel Cardinal Dinardo, His
Predecessors and Successors, as Bishop of the Roman Catholic Archdiocese of
Galveston-Houston and Reverend Terry Brinkman, signed November 8, 2010, was heard
on the transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

       We order appellant, John Doe, to pay all costs incurred in this appeal. We further
order this decision certified below for observance.